DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a control unit”, “a scanning unit”, “mirror units”, “a computing unit”, in claims 1-19.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation of, “wherein the vehicle has a further means of locomotion, arranged on the vehicle in a stationary state; and wherein the further means of locomotion is not physically connected to the vehicle spatially in an activation 5state”. However, it is unclear to the examiner how a further means of locomotion can be “arranged on the vehicle in a stationary state” and is also “not physically connected to the vehicle spatially in an activation state”. Appropriate correction is required. 

Claim 15 provides for the use of the sensor system, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0299553 to Takemoto et al., in view of US Publication 2018/0284277 to LaChapelle et al.

In regards to claims 1-3, 5-7 and 9-19, Takemoto discloses and shows in Figures 1-7, a sensor system (1) and method for operating a sensor system comprising a control unit (40) and a light emission device, having an emitter (20) (par. 7, 41, 57), wherein the method comprises:
predefining a spatial region to be detected in the 10surroundings of the light emission device (par. 40, 45); 
scanning the predefined spatial region by light beams emitted by the light emission device in different spatial directions (par. 40, 45); 
driving the emitter with the control unit based on 15based onbasea random component (par. 8-18, 49-51); and
emitting light beams from the emitter in the direction of the target at random points in time (par. 8-18, 49-51);
[claim 2] wherein the driving the emitter is additionally based on a deterministic component (par. 8-18, 49-51);  
[claim 3] further comprising determining the random component based on a true random number and/or a pseudo-random number (par. 8-18, 49-51);
[claims 6 and 13] wherein the sensor system further comprises a detector (30), configured to receive reflections of the emitted light beams; and further comprising receiving the reflections of the emitted light beams with the detector (par. 41, 44);  
[claim 7] further comprising generating an overall image from a deconvolution based on the light beams received by the detector (par. 44, 57-59);
[claim 9] wherein the light beams emitted by the light emission device is pulsed light (par. 41, 43);  
[claim 10] further comprising: defining at least one subregion based on the reflected light beams in the predefined spatial region (par. 40, 45); and 
examining the at least one subregion by a second sensor system (par. 34, 37, 45);
[claim 12] wherein the control unit comprises a random number generator configured to generate pseudo-random numbers and/or true random numbers for the determination of the random component (par. 8-18, 49-51);
[claim 15] a mobile means of locomotion comprising the sensor system (par. 34, 42);
[claim 16] wherein the mobile means of locomotion is a vehicle (par. 34, 42).  
[claim 17] wherein the vehicle has a further means of locomotion, arranged on the vehicle in a stationary state; and wherein the further means of locomotion is not physically connected to the vehicle spatially in an activation 5state (par. 34, 42);
[claim 18] wherein the light beams are emitted at a wavelength ranging from 850 nm to 1600 nm (par. 43);
[claim 19] wherein the laser scanner is a LIDAR system (par. 3, 7, 40).

Takemoto differs from the limitations in that it is silent to the system and method further comprising: a 5scanning unit configured to scan surroundings by deflecting the light beams, in the different spatial directions along which the light beams 20leave the light emission device; [claim 5] wherein the 5scanning unit based on its own movement, changes its relative orientation with respect to the emitter at predefined points in time; [claim 14] wherein the light emission device is a laser scanner,
   
However, LaChapelle teaches and shows in Figures 1-4, a LIDAR system (100) which utilizes a laser light source (110) and a scanner (120, 162) to scan a desired field of view or target pattern (par. 27, 29, 31-36, 71-79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Takemoto to include the laser light scanner discussed above for the advantage of ranging or imaging a desired field of view or target pattern, with a reasonable expectation of success. 

In regards to claim 8, Takemoto differs from the limitations in that it is silent to the method, further comprising generating an overall image from a calculation of mean or median values based on the light beams received by the 20detector.  
However, the calculation of mean and median values is well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Takemoto to include the calculation of mean and median values for the advantage of utilizing well-known calculations to obtain a desired image, with a reasonable expectation of success. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886